  Case 13-26165         Doc 56     Filed 10/02/18 Entered 10/02/18 11:01:40              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26165
         Ronald W Lee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/26/2013.

         2) The plan was confirmed on 10/15/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/12/2016, 10/25/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/02/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,880.00.

         10) Amount of unsecured claims discharged without payment: $87,565.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-26165      Doc 56        Filed 10/02/18 Entered 10/02/18 11:01:40                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $94,572.44
       Less amount refunded to debtor                            $24.23

NET RECEIPTS:                                                                                   $94,548.21


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $4,256.25
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,756.25

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                Unsecured     14,847.00         557.17           557.17        557.17        0.00
AMERICAN EXPRESS                Unsecured      3,479.00       3,469.42         3,469.42      3,469.42        0.00
AMERICAN EXPRESS                Unsecured           0.00    14,593.79        14,593.79      14,593.79        0.00
ASSET ACCEPTANCE LLC            Unsecured      4,683.00       4,730.52         4,730.52      4,730.52        0.00
ASSET ACCEPTANCE LLC            Unsecured     11,557.00     11,678.41        11,678.41      11,678.41        0.00
ASSET ACCEPTANCE LLC            Unsecured      1,963.00       1,985.46         1,985.46      1,985.46        0.00
ASSET ACCEPTANCE LLC            Unsecured      5,354.00       6,184.42         6,184.42      6,184.42        0.00
BMO HARRIS BANK                 Secured       60,000.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      2,888.00       2,906.19         2,906.19      2,906.19        0.00
CBNA                            Unsecured         761.00           NA               NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      1,447.00       1,446.99         1,446.99      1,446.99        0.00
GM FINANCIAL                    Unsecured     18,983.00            NA               NA            0.00       0.00
GM FINANCIAL                    Secured       18,983.00     19,118.06        19,118.06            0.00       0.00
Gwendolyn Lee                   Unsecured     60,000.00            NA               NA            0.00       0.00
HILTON RESORTS CORP             Secured       18,000.00     16,062.04        16,062.04            0.00       0.00
IL DEPT OF REVENUE              Unsecured            NA         148.10           148.10        148.10        0.00
IL DEPT OF REVENUE              Priority       1,600.00       1,481.00         1,481.00      1,481.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      5,263.00       5,263.50         5,263.50      5,263.50        0.00
LVNV FUNDING                    Unsecured            NA       2,678.00         2,678.00      2,678.00        0.00
MIDLAND FUNDING LLC             Unsecured      3,437.00       2,064.33         2,064.33      2,064.33        0.00
MIDLAND FUNDING LLC             Unsecured      6,625.00       5,587.74         5,587.74      5,587.74        0.00
MIDLAND FUNDING LLC             Unsecured            NA       4,867.05         4,867.05      4,867.05        0.00
MIDLAND FUNDING LLC             Unsecured      1,300.00       1,098.07         1,098.07      1,098.07        0.00
MIDLAND FUNDING LLC             Unsecured         899.00        761.11           761.11        761.11        0.00
MIDLAND FUNDING LLC             Unsecured      1,521.00         977.00           977.00        977.00        0.00
MIDLAND FUNDING LLC             Unsecured      1,673.00       1,075.17         1,075.17      1,075.17        0.00
PRA RECEIVABLES MGMT            Unsecured     15,105.00     13,238.52        13,238.52      13,238.52        0.00
Shell/CITI                      Unsecured      1,098.00            NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Secured        8,813.00            NA               NA            0.00       0.00
THD/CBNA                        Unsecured      6,723.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-26165         Doc 56      Filed 10/02/18 Entered 10/02/18 11:01:40                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $19,118.06                $0.00            $0.00
       All Other Secured                                 $16,062.04                $0.00            $0.00
 TOTAL SECURED:                                          $35,180.10                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,481.00          $1,481.00              $0.00
 TOTAL PRIORITY:                                          $1,481.00          $1,481.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $85,310.96         $85,310.96              $0.00


Disbursements:

         Expenses of Administration                             $7,756.25
         Disbursements to Creditors                            $86,791.96

TOTAL DISBURSEMENTS :                                                                      $94,548.21


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
